DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-36 have been canceled.  Claim 1 has been amended.  Claims 37-52 have been added.  Claims 1 and 37-52 are pending and examined on the merits. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 37-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.  11,260,121. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘121 patent.  Claims 1-15 of the ‘121 patent disclose the limitations of the instant claims with the exception that the subject is a non-human animal. 
Section 804 IIb of the M.P.E.P states:

The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).

In the instant case, the ‘121 patent defines “subject” as a human or non-human animal including felines and canines (column 5, lines 53-57).  Thus, the instant claims are anticipated by the claims of the ‘121 patent because the “subject” of the ‘121 claims includes non-human animal which are canines and felines.

Claims 1, 38, 41, 44, 45-48, 51 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/369,405 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘405 application.
The claims of the ‘405 application teach a method of treating cancer in a subject by in situ administration of a therapeutically effective amount of a plant virus or plant virus-like particle in combination with an immune checkpoint therapy.  Claims 3 and 4 specify that the plant virus or plant virus particle is a cowpea mosaic virus or a cowpea mosaic virus particle.  Claims 7 and 10 specify the admisntration of monoclonal antibodies anti-OX40 and nti-PD-1, respectively, thus meeting the limitations of instant claim 41 as drawn to immunotherapy, and claim 44 as requiring monoclonal antibodies in a therapeutically effective amount. Claims 18 and 19 specify that the plant virus or plant virus particle is administered proximal to the tumor in the subject or by intratumoral injection, which meets the limitation of instant claim 1 for “direct” administration.  The claims do not teach that the subject is a non-human animal, a feline or a canine.
Section 804 IIb of the M.P.E.P states:

The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).
The specification of the ‘405 application defines “subject” as a human or non-human animal including felines and canines (paragraph [0051]).  Thus, the instant claims are obvious over the claims of the ‘405 application because the “subject” of the ‘405 claims includes a non-human animals which are canines and felines.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 
Claims 1, 37-42, 47, 48, 51 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15 and 16 of copending Application No. 17/680,813 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘813 application.
The claims of the ‘813 application teach a method of treating cancer in a subject by in situ administration of a therapeutically effective amount of a plant virus or plant virus-like particle.  Claim 5 specifies that the plant virus or plant virus particle is a cowpea mosaic virus or a cowpea mosaic virus particle.  Claim 8 specifies that the cancer being treated is metastatic, thus meeting the limitation of instant claim 37.  Claims 9 and 10 teach that the cancer being treated in melanoma, breast, colon, lung or ovarian, which meets the limitations of instant claims 38 and 39.  Claims 6 and 11 specify that the plant virus particle is administered proximal to the tumor in the subject or by inhalation, respectively which meets the limitation of instant claim 1 for “direct” administration.  The claims of the ‘813 application do not teach that the subject is a non-human animal, a feline or a canine.

Section 804 IIb of the M.P.E.P states:

The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).
The specification of the ‘813 application defines “subject” as a human or non-human animal including felines and canines (page 7, paragraph [0025]).  Thus, the instant claims are obvious over the claims of the ‘813 application because the “subject” of the ‘813 claims includes a non-human animals which are canines and felines.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 37-39, 47, 48, 51 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19, 20, 21, 27, 29, 31, 32 and 43 of copending Application No. 16/319,765 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘765 application.
Claim 31 of the ’765 application teaches that the nanoparticle construct of claim 16 is administered proximal to a tumor in a subject, which meets the limitation of “direct” administration in instant claim 1.  
Thus, the claims of the ‘765 application teach the limitations of the instant claims with the exception that the subject is a non-human animal, a feline or a canine.

Section 804 IIb of the M.P.E.P states:

The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).
The specification of the ‘765 application defines “subject” as a human or non-human animal including felines and canines (page 8, paragraph [0040]).  Thus, the instant claims are obvious over the claims of the ‘765 application because the “subject” of the ‘765 claims includes a non-human animals which are canines and felines.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643